 
Exhibit 10.1

 
SECOND AMENDMENT, dated as of February 28, 2008 (this “Second Amendment”), among
Chesapeake Funding LLC (the “Issuer”), PHH Vehicle Management Services, LLC, as
administrator (the “Administrator”), and The Bank of New York, as successor to
JPMorgan Chase Bank, N.A., as Indenture Trustee (the “Indenture Trustee”), to
the Series 2006-1 Indenture Supplement, dated as of March 7, 2006, as amended as
of March 6, 2007 (the “Series 2006-1 Indenture Supplement”), among the Issuer,
the Administrator, the several commercial paper conduits listed on Schedule I
thereto (the “CP Conduit Purchasers”), the banks party thereto with respect to
each CP Conduit Purchaser (the “APA Banks”), the agent banks party thereto with
respect to each CP Conduit Purchaser (the “Funding Agents”), JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the CP Conduit Purchasers, the APA Banks and the Funding Agents, and the
Indenture Trustee, to the Base Indenture, dated as of March 7, 2006 (the “Base
Indenture”), between the Issuer and the Indenture Trustee pursuant to which the
Series 2006-1 Investor Notes were issued to the CP Conduit Purchasers.
 
W I T N E S S E T H:
 
WHEREAS, the Issuer has requested, and, upon this Second Amendment becoming
effective, the Issuer, the Administrator and the Indenture Trustee have agreed
and the Series 2006-1 Investor Noteholders and the Administrative Agent have
consented, that certain provisions of the Series 2006-1 Indenture Supplement be
amended in the manner provided for in this Second Amendment.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1. Defined Terms.  All capitalized terms defined in Schedule 1 to the Base
Indenture or the Series 2006-1 Indenture Supplement and used herein shall have
the meanings given to them therein.
 
2. Amendments to Article 1(b).  Article 1(b) of the Series 2006-1 Indenture
Supplement is hereby amended by (a) deleting the definitions of the following
defined terms in their respective entireties and substituting in lieu thereof
the following new definitions:
 
“‘Enhancement Matrix’ means either the Single A Enhancement Matrix or the Triple
A Enhancement Matrix.


‘Level 1 Required Enhancement Percentage’ means on any date the sum of (a) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the amount, if any, by which the Series 2006-1 Maximum Invested
Amount on such date exceeds $1,400,000,000 and the denominator of which is equal
to the Series 2006-1 Maximum Invested Amount on such date and (ii) the
percentage set forth in the Triple A Enhancement Matrix on the line titled
“Level 1 Required Enhancement Percentage” for the Applicable Option and (b) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the lesser of (x) $1,400,000,000 and (y) the Series 2006-1 Maximum
Invested Amount on such date and the denominator of which is equal to the Series
2006-1 Maximum Invested Amount on such date and (ii) the percentage set forth in
the Single A Enhancement Matrix on the line titled “Level 1 Required Enhancement
Percentage” for the Applicable Option.
 


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
1

--------------------------------------------------------------------------------



 
‘Level 2 Required Enhancement Percentage’ means on any date the sum of (a) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the amount, if any, by which the Series 2006-1 Maximum Invested
Amount on such date exceeds $1,400,000,000 and the denominator of which is equal
to the Series 2006-1 Maximum Invested Amount on such date and (ii) the
percentage set forth in the Triple A Enhancement Matrix on the line titled
“Level 2 Required Enhancement Percentage” for the Applicable Option and (b) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the lesser of (x) $1,400,000,000 and (y) the Series 2006-1 Maximum
Invested Amount on such date and the denominator of which is equal to the Series
2006-1 Maximum Invested Amount on such date and (ii) the percentage set forth in
the Single A Enhancement Matrix on the line titled “Level 2 Required Enhancement
Percentage” for the Applicable Option.


‘Level 3 Required Enhancement Percentage’ means on any date the sum of (a) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the amount, if any, by which the Series 2006-1 Maximum Invested
Amount on such date exceeds $1,400,000,000 and the denominator of which is equal
to the Series 2006-1 Maximum Invested Amount on such date and (ii) the
percentage set forth in the Triple A Enhancement Matrix on the line titled
“Level 3 Required Enhancement Percentage” for the Applicable Option and (b) the
product of (i) the percentage equivalent of a fraction, the numerator of which
is equal to the lesser of (x) $1,400,000,000 and (y) the Series 2006-1 Maximum
Invested Amount on such date and the denominator of which is equal to the Series
2006-1 Maximum Invested Amount on such date and (ii) the percentage set forth in
the Single A Enhancement Matrix on the line titled “Level 3 Required Enhancement
Percentage” for the Applicable Option.


‘LIBO Rate’ means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate per annum shown on the display
designated as “LIBOR01” on the Reuters Money 3000 Service for a period equal to
such Eurodollar Period at 11:00 a.m. (London time) on the second Business Day
prior to the commencement of such Eurodollar Period; provided that in the event
no such rate is shown, the LIBO Rate shall be determined by reference to such
other comparable available service for displaying eurodollar rates as may be
reasonably selected by the Administrative Agent; provided further that in the
event no such service is available, the LIBO Rate shall be a rate per annum at
which dollar deposits are offered by the principal office of JPMorgan Chase in
London, England to prime banks in the London interbank market at 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such
Eurodollar Period for delivery on the first day of such Eurodollar Period and
for a period equal to such Eurodollar Period.


‘Required Reserve Account Amount Percentage’ means on any date the sum of (a)
the product of (i) the percentage equivalent of a fraction, the numerator of
which is equal to the amount, if any, by which the Series 2006-1 Maximum
Invested Amount on such date exceeds $1,400,000,000 and the denominator of which
is equal to the Series 2006-1 Maximum Invested Amount on such date and (ii) the
percentage set forth in the Triple A Enhancement Matrix on the line titled
“Required Reserve Account Amount Percentage” for the Applicable Option and (b)
the product of (i) the percentage equivalent of a fraction, the numerator of
which is equal to the lesser of (x) $1,400,000,000 and (y) the Series 2006-1
Maximum Invested Amount on such date and the denominator of which is equal to
the Series 2006-1 Maximum Invested Amount on such date and (ii) the percentage
set forth in the Single A Enhancement Matrix on the line titled “Required
Reserve Account Amount Percentage” for the Applicable Option.
 
 
2

--------------------------------------------------------------------------------



 
‘Scheduled Expiry Date’ means, with respect to any Purchaser Group, the later of
(a) February 26, 2009 and (b) the last day of any extension of the Commitment of
the APA Banks included in such Purchaser Group made in accordance with Section
2.6(b).
 
‘Series 2006-1 Minimum Yield Rate’ means, for any Settlement Date, a rate per
annum equal to the sum of (i) the Series 2006-1 Note Rate for the Series 2006-1
Interest Period ending on the day before such Settlement Date, (ii) [***]% and
(iii) [***]%.”;
 
(b) inserting the following new defined terms in alphabetical order:


“‘Change in Control’ means (i) the acquisition by any Person or group (within
the meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on January 1, 2006), directly or indirectly,
beneficially or of record, of ownership or control of in excess of 50% of the
voting common stock of PHH on a fully diluted basis at any time or (ii) if at
any time, individuals who on January 1, 2006 constituted the Board of Directors
of PHH (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of PHH, as the
case may be, was approved by a vote of the majority of the directors then still
in office who were either directors on January 1, 2006 or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of PHH then in office.


‘Net Cash Proceeds’ means, with respect to any issuance and sale of a Series of
Investor Notes, the cash proceeds of such issuance and sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance and sale.


‘PHH Credit Agreement’ means the Amended and Restated Competitive Advance and
Revolving Credit Agreement, dated as of January 6, 2006, among PHH, PHH Vehicle
Management Services Inc., the lenders referred to therein, Citicorp USA, Inc. as
syndication agent, The Bank of Nova Scotia and Wachovia Bank, National
Association, as co-documentation agents, and JPMorgan Chase, as administrative
agent for the lenders, as amended, modified, supplemented or waived from time to
time in accordance with its terms; provided, however, that, for the purposes of
clause (y) of Article 4, PHH Credit Agreement shall mean such credit agreement
without giving effect to any amendments, modifications or supplements thereto or
waivers thereof after February 28, 2008 not approved by the Series 2006-1
Required Investor Noteholders.
 


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
3

--------------------------------------------------------------------------------



 
‘Single A Enhancement Matrix’ means the following matrix:



 
Option 1
Option 2
Option 3
Level 1 Required Enhancement Percentage
[***]%
[***]%
[***]%
Level 2 Required Enhancement Percentage
[***]%
[***]%
[***]%
Level 3 Required Enhancement Percentage
[***]%
[***]%
[***]%
Required Reserve Account Amount Percentage
[***]%
[***]%
[***]%
 

; provided, however, that, if the Indenture Supplement with respect to any
Series of Investor Notes issued after February 28, 2008 and rated A-, A or A+ by
S&P or A1, A2 or A3 by Moody’s at the time of issuance requires that the Credit
Enhancement with respect to such Series be a higher percentage of the Initial
Invested Amount with respect to such Series during any period when a particular
Overconcentration Option is in effect in accordance with Section 13.18 of the
Base Indenture than the percentage for such Overconcentration Option in the
matrix set forth above, the Single A Enhancement Matrix shall mean the matrix
set forth above revised to include each such higher percentage.


‘Triple A Enhancement Matrix’ means the following matrix:



 
Option 1
Option 2
Option 3
Level 1 Required Enhancement Percentage
[***]%
[***]%
[***]%
Level 2 Required Enhancement Percentage
[***]%
[***]%
[***]%
Level 3 Required Enhancement Percentage
[***]%
[***]%
[***]%
Required Reserve Account Amount Percentage
[***]%
[***]%
[***]%

 
; provided, however, that, if the Indenture Supplement with respect to any
Series of Investor Notes issued after February 28, 2008 and rated AAA by S&P or
Aaa by Moody’s at the time of issuance requires that the Credit Enhancement with
respect to such Series be a higher percentage of the Initial Invested Amount
with respect to such Series during any period when a particular
Overconcentration Option is in effect in accordance with Section 13.18 of the
Base Indenture than the percentage for such Overconcentration Option in the
matrix set forth above, the Triple A Enhancement Matrix shall mean the matrix
set forth above revised to include each such higher percentage.” ;


and (c) deleting therefrom the definition of “Telerate Page 3750” in its
entirety.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
4

--------------------------------------------------------------------------------



 
3. Amendment to Article 2.  Article 2 of the Series 2006-1 Indenture Supplement
is hereby amended by inserting the following new paragraph (d) to the end of
Section 2.6 thereof:
 
“(d)  If, subsequent to February 28, 2008, the Issuer issues a new Series of
Investor Notes on a date on which the Series 2006-1 Invested Amount is greater
than $1,400,000,000, the Administrator shall direct the Indenture Trustee to
allocate the Net Cash Proceeds thereof (or such lesser amount thereof sufficient
to reduce the Series 2006-1 Invested Amount to $1,400,000,000) to the Series
2006-1 General Collection Subaccount pursuant to Section 5A.2(b)(ii) and then to
the Series 2006-1 Principal Collection Subaccount pursuant to Section 5A.2(e) in
order to effect a Decrease with such funds in accordance with Section 5A.2(g)
and Section 2.5(a) on the earliest possible date.  In connection with any such
Decrease, the Issuer shall reduce the Series 2006-1 Maximum Invested Amount in
an amount at least equal to the amount of such Decrease pursuant to Section
2.6(c).”


4. Amendments to Article 3.  Article 3 of the Series 2006-1 Indenture Supplement
is hereby amended by (a) inserting the word “General” after the words “Series
2006-1” and before the words “Collection Subaccount” in Section 5A.2(e) thereof,
(b) deleting paragraph (x) of Section 5A.4(c) thereof in its entirety and
inserting the following new clause (x) in lieu thereof:
 
“(x)  (A) on any Payment Date during the Series 2006-1 Revolving Period, to the
Series 2006-1 Principal Collection Subaccount, an amount equal to the greater of
(I) the Series 2006-1 Allocated Asset Amount Deficiency, if any, on such Payment
Date and (II) if such Payment Date is during a Paydown Period, the lesser of the
Series 2006-1 Principal Payment Amount for such Payment Date and the aggregate
Purchaser Group Invested Amounts with respect to the Non-Extending Purchaser
Groups on such Payment Date and (B) on any Payment Date during the period from
and including the first day of the Series 2006-1 Amortization Period to and
including the Series 2006-1 Note Termination Date, to the Series 2006-1
Principal Collection Subaccount, an amount equal to the lesser of the Series
2006-1 Principal Payment Amount for such Payment Date and the Series 2006-1
Invested Amount on such Payment Date;” ;


(c) inserting the words “Class X” before  the words “1999-1B Invested Amount” in
clause (xii) of Section 5A.4(c) thereof; (d) deleting [***]% from Section
5A.12(b) thereof and inserting the words “the sum of [***]% and the then current
Program Fee Rate” in lieu thereof; and (e) deleting [***]% from Section 5A.12(c)
thereof and inserting the words “the sum of [***]% and the then current Program
Fee Rate” in lieu thereof.


5. Amendments to Article 4.  Article 4 of the Series 2006-1 Indenture Supplement
is hereby amended by (a) deleting “or” at the end of clause (u) thereof; (b)
deleting clause (v) thereof in its entirety and inserting the following new
clause (v) in lieu thereof:
 
“(v) the failure on the part of the Administrator to (i) deliver to the
Indenture Trustee, the Administrative Agent and each Funding Agent a letter of
independent certified public accountants of recognized national standing
concerning the results of agreed upon procedures pursuant to Section 8.3(e) that
is in form and substance reasonably satisfactory to the Series 2006-1 Required
Investor Noteholders or (ii) duly to observe or perform in any material respect
any other covenants or agreements of the Administrator set forth in the Base
Indenture or this Indenture Supplement, which failure continues unremedied for a
period of 30 days after there shall have been given to the Administrator by the
Indenture Trustee or the Administrator and the Indenture Trustee by any Series
2006-1 Investor Noteholder, written notice specifying such default and requiring
it to be remedied;” ;
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
5

--------------------------------------------------------------------------------



 
(c) inserting after clause (v) thereof, the following new clauses (w), (x) and
(y):


“(w) a Change in Control shall occur;


(x)  default shall occur in the due observance or performance of any covenant,
condition or agreement contained in Section 6.6 or Section 6.7 of the PHH Credit
Agreement; or


(y) an event described in paragraph (e) or (f) of Section 7 of the PHH Credit
Agreement shall occur”;


and (d) replacing “then, in the case of any event described in clause (p)
through (v) above” with “then, in the case of any event described in clause (p)
through (y) above” therein.


6. Amendments to Article 8.  Article 8 of the Series 2006-1 Indenture Supplement
is hereby amended by (a) deleting the proviso to Section 8.3(c) thereof; and (b)
deleting the proviso to Section 8.3(d) thereof.
 
7. Amendment to Article 12.  Article 12 of the Series 2006-1 Indenture
Supplement is hereby amended by deleting Section 12.20 thereof in its entirety
and inserting the following new Section 12.20 in lieu thereof:
 
“SECTION 12.20.                                           JPMorgan Chase
Conflict Waiver.  JPMorgan Chase acts as the Funding Agent with respect to one
or more of the CP Conduit Purchasers  (collectively, “Conduit”) and as
administrative agent for Conduit, as issuing and paying agent for Conduit’s
Commercial Paper, as provider of other backup facilities for Conduit, and may
provide other services or facilities from time to time (the “JPMorgan Chase
Roles”).  Each of the parties hereto hereby acknowledges and consents to any and
all JPMorgan Chase Roles, waives any objections it may have to any actual or
potential conflict of interest caused by JPMorgan Chase’s acting as the Funding
Agent with respect to Conduit or as the APA Bank with respect to Conduit and
acting as or maintaining any of the JPMorgan Chase Roles, and agrees that in
connection with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain
from taking, any action which it in its discretion deems appropriate.”
 
8. Amendment to Schedule I.  Schedule I to the Series 2006-1 Indenture
Supplement is hereby amended and restated to read in its entirety as set forth
on Schedule A to this Second Amendment.
 
 
6

--------------------------------------------------------------------------------


 
9. Conditions to Effectiveness.  This Second Amendment shall become effective on
February 28, 2008 (the “Second Amendment Effective Date”), if each of the
following conditions precedent shall have been satisfied on or prior to such
day:
 
(a) The Administrative Agent shall have received, with a copy for each Funding
Agent, this Second Amendment duly executed and delivered by the Issuer, the
Administrator and the Indenture Trustee;
 
(b) The representations and warranties of the Issuer and VMS contained in the
Transaction Documents to which each is a party shall be true and correct in all
material respects as of the Second Amendment Effective Date as if made as of the
Second Amendment Effective Date;
 
(c) The Indenture Trustee and the Administrative Agent shall have received the
Consent of Purchaser Groups in the form of Exhibit A to this Second Amendment,
duly executed by the CP Conduit Purchasers, the APA Banks and the Administrative
Agent;
 
(d) The Indenture Trustee and the Administrative Agent shall have received the
second amended and restated Fee Letter relating to the Series 2006-1 Indenture
Supplement in the form of Exhibit B to this Second Amendment, duly executed by
the Issuer, the Administrator, the Administrative Agent and each Funding Agent;
and
 
(e) The Issuer shall have paid to the Administrative Agent on behalf of each
Purchaser Group the non-refundable renewal fee contemplated by the amended and
restated Fee Letter referred to in Section 9(d) hereof and all other fees due
and payable to the Administrative Agent in connection with this Second
Amendment.
 
10. Miscellaneous.
 
(a) Payment of Expenses.  The Issuer agrees to pay or reimburse the Indenture
Trustee, the Administrative Agent, the CP Conduit Purchasers, the APA Banks and
the Funding Agents for all of their respective out-of-pocket costs and
reasonable expenses incurred in connection with this Second Amendment,
including, without limitation, the reasonable fees and disbursements of their
respective counsel.
 
(b) No Other Amendments; Confirmation.  Except as expressly amended, modified
and supplemented hereby, the provisions of the Series 2006-1 Indenture
Supplement are and shall remain in full force and effect.
 
(c) Governing Law.   THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
 
(d)  Counterparts.  This Second Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.  A set of the copies of this Second Amendment signed by all the
parties shall be lodged with the Indenture Trustee.  This Second Amendment may
be delivered by facsimile transmission of the relevant signature pages hereof.
 
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Issuer, the Administrator and the Indenture Trustee have
caused this Second Amendment to be duly executed by their respective officers as
of the day and year first above written.
 
CHESAPEAKE FUNDING LLC
 
By: /s/ Mark E.
Johnson                                                                           
   Name: Mark E. Johnson
   Title:   Vice President and Treasurer
 
PHH VEHICLE MANAGEMENT SERVICES, LLC
 
By: /s/ Mark E.
Johnson                                                                           
   Name: Mark E. Johnson
   Title:   Vice President and Treasurer
 
THE BANK OF NEW YORK, as successor Indenture Trustee
 
By: /s/ Jared
Fischer                                                                           
   Name: Jared Fischer
   Title:   Assistant Treasurer
 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT A
TO SECOND AMENDMENT
TO SERIES 2006-1
 
INDENTURE SUPPLEMENT
 
Consent of Purchaser Groups
 
Reference is made to (i) that certain Series 2006-1 Indenture Supplement, dated
as of March 7, 2006, as amended by the First Amendment thereto, dated as of
March 6, 2007 (as further amended or supplemented, the “Series 2006-1 Indenture
Supplement”), among Chesapeake Funding LLC (the “Issuer”), PHH Vehicle
Management Services, LLC, as administrator (the “Administrator”), the several
commercial paper conduits listed on Schedule I thereto (the “CP Conduit
Purchasers”), the banks party thereto with respect to each CP Conduit Purchaser
(the “APA Banks”), the agent banks party thereto with respect to each CP Conduit
Purchaser (the “Funding Agents”), JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the CP Conduit Purchasers,
the APA Banks and the Funding Agents, and The Bank of New York, as successor to
JPMorgan Chase Bank, N.A., as Indenture Trustee (the “Indenture Trustee”), to
the Base Indenture, dated as of March 7, 2006 between the Issuer and the
Indenture Trustee pursuant to which the Series 2006-1 Investor Notes were issued
to the CP Conduit Purchasers and (ii) that certain Second Amendment to the
Series 2006-1 Indenture Supplement, dated as of February 28, 2008 (the “Second
Amendment”), among the Issuer, the Administrator and the Indenture Trustee.  All
capitalized terms defined in the Series 2006-1 Indenture Supplement and used
herein shall have the meanings given to them therein.
 
 
9

--------------------------------------------------------------------------------


 
The undersigned hereby consent to the execution, delivery and performance of the
Second Amendment by the parties thereto.
 
Dated:  February 28, 2008
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:  /s/ Jill T. Lane
 
Name: Jill T. Lane
 
Title: Executive Director


 
10

--------------------------------------------------------------------------------


 
PARK AVENUE RECEIVABLES COMPANY, LLC, as a CP Conduit Purchaser
 

 
By:  JPMorgan Chase Bank, N.A., its attorney-in-fact
     
By:  /s/ Jill T. Lane
 
Name:  Jill T. Lane
 
Title:   Executive Director
     
FALCON ASSET SECURITIZATION COMPANY LLC, as a CP Conduit Purchaser
     
By:  JPMorgan Chase Bank, N.A., its attorney-in-fact
     
By:  /s/ Jill T. Lane
 
Name:  Jill T. Lane
 
Title:   Executive Director
     
JPMORGAN CHASE BANK, N.A., as an APA Bank
     
By:  /s/ Jill T. Lane
 
Name:  Jill T. Lane
 
Title:   Executive Director

 
 

 
11

--------------------------------------------------------------------------------


 

 
CRC FUNDING, LLC, as a CP Conduit Purchaser
 
 
By:  CITICORP NORTH AMERICA, INC.,
 
As Attorney-in-Fact
 
 
By:  /s/ James H. Matland
 
Name:  James H. Matland
 
Title:   Director
 
 
CITIBANK, N.A., as an APA Bank
 
 
By:    /s/ James H. Matland
 
Name:  James H. Matland
 
Title:   Director

 
 
12

--------------------------------------------------------------------------------



 
VARIABLE FUNDING CAPITAL COMPANY LLC, as a CP Conduit Purchaser
 
 
By:  WACHOVIA CAPITAL MARKETS, LLC,
 
As Attorney-in-Fact
         
By:  /s/ Douglas R. Wilson, Sr.
 
Name:  Douglas R. Wilson, Sr.
 
Title:   Director
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as an APA Bank
 
 
By:    /s/ Kevin McConnoll
 
Name:  Kevin McConnoll
 
Title:   Managing Director

 


13

--------------------------------------------------------------------------------


 

 
YC SUSI TRUST, as a CP Conduit Purchaser
 
 
By:  Bank of America, National Association, as Administrative Trustee
     
By:    /s/ Leif E. Rauer
 
Name:  Leif E. Rauer
 
Title:   Vice President
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION, as an APA Bank
 
 
By:    /s/ Leif E. Rauer
 
Name:  Leif E. Rauer
 
Title:   Vice President


 
14

--------------------------------------------------------------------------------


 

 
LIBERTY STREET FUNDING LLC, as a CP Conduit Purchaser
 
 
By:  /s/ Jill A. Gordon
 
Name:  Jill A. Gordon
 
Title:   Vice President
 
 
THE BANK OF NOVA SCOTIA, as an APA Bank
 
 
By:    /s/ Michael Eden
 
Name:  Michael Eden
 
Title:   Director



 
15

--------------------------------------------------------------------------------


 

 
PARADIGM FUNDING, LLC, as a CP Conduit Purchaser
 
 
By:    /s/ Doris J. Hearn
 
Name:  Doris J. Hearn
 
Title:   Vice President
 
 
WESTLB AG, NEW YORK BRANCH, as an APA Bank
 
 
By:    /s/ Michael Gilhuley
 
Name:  Michael Gilhuley
 
Title:   Associate Director
 
 
By:    /s/ Liyin Liang
 
Name:  Liyin Liang
 
Title:   Director

 
 
16

--------------------------------------------------------------------------------


 
 

 
ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser
 
 
 
By:    /s/ Richard McBride
 
Name:  Richard McBride
 
Title:   Director
 
 
By:    /s/ Kostantina Kourmpetis
 
Name:  Kostantina Kourmpetis
 
Title:   Managing Director
 
 
CALYON NEW YORK BRANCH, as an APA Bank
 
 
By:    /s/ Richard McBride
 
Name:  Richard McBride
 
Title:   Director
 
 
By:    /s/ Kostantina Kourmpetis
 
Name:   Kostantina Kourmpetis
 
Title:   Managing Director



 


17

--------------------------------------------------------------------------------


 

 
THAMES ASSET GLOBAL SECURITIZATION
    NO.1 INC., as a CP Conduit Purchaser
 
 
By:  /s/ R. Douglas Donaldson
 
Name: R. Douglas Donaldson
 
Title:  Treasurer
 
 
THE ROYAL BANK OF SCOTLAND, NEW YORK
    BRANCH, as an APA Bank
 
 
By:    /s/ James P. Wilson
 
Name: James P. Wilson
 
Title:  Senior Vice President



18

--------------------------------------------------------------------------------


 
EXHIBIT B
TO SECOND AMENDMENT
TO SERIES 2006-1
 
INDENTURE SUPPLEMENT
 
Chesapeake Funding LLC
940 Ridgebrook Road
Sparks, Maryland 21152


February 28, 2008
 
Second Amended and Restated Series 2006-1 Indenture Supplement Fee Letter
 
JPMorgan Chase Bank, N.A.
 
10 South Dearborn, IL1-0597
 
Chicago, Illinois 60670
 
Ladies and Gentlemen:
 
Reference is hereby made to the Series 2006-1 Indenture Supplement, dated as of
March 7, 2006, as amended by the First Amendment thereto, dated as of March 6,
2007, and the Second Amendment thereto, dated as of the date hereof (as further
amended or supplemented from time to time, the “Series 2006-1 Indenture
Supplement”), among Chesapeake Funding LLC, as the issuer (the “Issuer”), PHH
Vehicle Management Services, LLC, as administrator, JPMorgan Chase Bank, N.A.
(“JPMorgan Chase”), as administrative agent (the “Administrative Agent”), the CP
Conduit Purchasers, APA Banks and Funding Agents named therein and The Bank of
New York, as successor to JPMorgan Chase Bank, N. A., as indenture trustee (the
“Indenture Trustee”), to the Base Indenture, dated as of March 7, 2006, between
the Issuer and the Indenture Trustee.  Capitalized terms used but not defined
herein are used with the meanings assigned to them in the Series 2006-1
Indenture Supplement.
 
This Fee Letter sets forth (i) the definitions of Applicable Margin, Commitment
Fee Rate and Program Fee Rate used in the Series 2006-1 Indenture Supplement and
(ii) the fees to be paid by the Issuer to the Administrative Agent on behalf of
each Purchaser Group on the date hereof.
 
The following terms shall have the following meanings:
 
“Applicable Margin” means on any date of determination, [***]% per annum;
provided, however that after the occurrence of an Amortization Event or a
Potential Amortization Event, the Applicable Margin shall equal [***]% per
annum.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
19

--------------------------------------------------------------------------------


 
“Commitment Fee Rate” means [***]% per annum; provided, however, that the
Commitment Fee Rate on any day during the Fourth Period on which the Series
2006-1 Maximum Invested Amount is greater than $2,400,000,000 shall be [***]%
per annum.
 
“First Period” means the period from and including February 28, 2008 to and
including May 31, 2008.
 
“Fourth Period” means the period from and including February 1, 2009 to and
including February 26, 2009.
 
“Program Fee Rate” means [***]% per annum; provided, however, that (a) the
Program Fee Rate on any day during (i) the Second Period on which the Series
2006-1 Maximum Invested Amount is greater than $2,400,000,000, (ii) the Third
Period on which the Series 2006-1 Maximum Invested Amount is greater than
$1,900,000,000 but not greater than $2,400,000,000 or (iii) the Fourth Period on
which the Series 2006-1 Maximum Invested Amount is greater than $1,400,000,000
but not greater than $1,900,000,000 shall be [***]% per annum, (b) the Program
Fee Rate on any day during (i) the Third Period on which the Series 2006-1
Maximum Invested Amount is greater than $2,400,000,000 or (ii) the Fourth Period
on which the Series 2006-1 Maximum Invested Amount is greater than
$1,900,000,000 but not greater than $2,400,000,000 shall be [***]% per annum and
(c) the Program Fee Rate on any day during the Fourth Period on which the Series
2006-1 Maximum Invested Amount is greater than $2,400,000,000 shall be [***]%
per annum.
 
“Second Period” means the period from and including June 1, 2008 to and
including September 30, 2008.


“Third Period” means the period from and including October 1, 2008 to and
including January 31, 2009.


 
On the date hereof, the Issuer shall pay to the Administrative Agent on behalf
of each Purchaser Group an amount equal to [***]% of the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group.
 
Once paid, the fees or any part thereof payable hereunder shall not be
refundable under any circumstances.  All fees payable hereunder shall be paid in
immediately available funds and shall be in addition to reimbursement of the
reasonable out-of-pocket expenses of each Purchaser Group.


It is understood and agreed that this Fee Letter shall not constitute or give
rise to any obligation to provide any financing; such an obligation will arise
only to the extent provided in the Series 2006-1 Indenture Supplement.  This Fee
Letter may not be amended or waived except by an instrument in writing signed by
the Issuer and each of the undersigned parties.  This Fee Letter shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.  This Fee Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Fee Letter by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
20

--------------------------------------------------------------------------------


 
Please confirm that the foregoing is our mutual understanding by signing and
returning to us an executed counterpart of this Fee Letter.
 
Very truly yours,
 

 
CHESAPEAKE FUNDING LLC
 
 
By: /s/ Mark E. Johnson
 
   Name: Mark E. Johnson
 
   Title:   Vice President and Treasurer

 
Accepted and agreed to as of
the date first written above by:
 


 
PHH VEHICLE MANAGEMENT SERVICES, LLC,
  as Administrator
 


By: /s/ Mark E. Johnson                                                      
Name: Mark E. Johnson
Title:   Vice President and Treasurer




JPMORGAN CHASE BANK, N.A., as
   Administrative Agent
 
By:   /s/ Jill T. Lane                                           
Name:  Jill T. Lane
Title:    Executive Director
 


JPMORGAN CHASE BANK, N.A., as
   Funding Agent
 
By:   /s/ Jill T. Lane                                           
Name:  Jill T. Lane
Title:    Executive Director




CITICORP NORTH AMERICA, INC., as
   Funding Agent
 
By:   /s/ James H.
Matland                                                                
Name: James H. Matland
Title:   Director
 

 
21

--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL
  ASSOCIATION, as Funding Agent
 
By: /s/ Kevin McConnoll                                                      
Name: Kevin McConnoll
Title:   Managing Director




BANK OF AMERICA, NATIONAL
   ASSOCIATION, as Funding Agent
 
By: / s/ Leif E. Rauer                                                      
Name: Leif E. Rauer
Title:   Vice President


THE BANK OF NOVA SCOTIA, as
   Funding Agent
 
By: / s/ Michael Eden                                                      
Name: Michael Eden
Title:   Director




WESTLB AG, NEW YORK BRANCH, as
   Funding Agent
 
By: / s/ Michael Gilhuley                                                      
Name: Michael Gilhuley
Title:   Associate Director


By: / s/ Liyin Liang                                           
Name: Liyin Liang
Title:   Director




THE ROYAL BANK OF SCOTLAND PLC, as
   Funding Agent
 
By: / s/ David Viney                                                      
Name: David Viney
Title:   Senior Director
 
 

 
22

--------------------------------------------------------------------------------




CALYON NEW YORK BRANCH, as
   Funding Agent
 
By: / s/ Richard McBride                                                      
Name: Richard McBride
Title:   Director


By: / s/ Kostantina
Kourrmpetis                                                                           
Name: Kostantina Kourmpetis
Title:   Managing Director




23

--------------------------------------------------------------------------------




Schedule A
SCHEDULE I TO SERIES 2006-1 INDENTURE SUPPLEMENT

CP Conduit Purchaser
APA Bank
 
 
APA Bank Percentage
Funding Agent
Maximum
Purchaser Group Invested Amount
Match Funding
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 

 


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------